       Case 1:17-cv-01441-DAD-SAB Document 64 Filed 06/23/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   ENRIQUE HUAPAYA,                               )   Case No. 1:17-cv-01441-DAD-SAB (PC)
                                                    )
12                    Plaintiff,                    )
                                                    )   ORDER DENYING PLAINTIFF’S SECOND
13          v.                                      )   MOTION FOR APPOINTMENT OF COUNSEL

14                                                  )   [ECF No. 63]
     D. DAVEY, et al.,
                                                    )
15                    Defendants.                   )
                                                    )
16                                                  )

17          Plaintiff Enrique Huapaya is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s second motion for appointment of counsel, filed on

20   June 22, 2020.

21          As Plaintiff was previously advised, he does not have a constitutional right to appointed

22   counsel in this action, Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot

23   require any attorney to represent plaintiff pursuant to 28 U.S.C. § 1915(e)(1), Mallard v. United States

24   District Court for the Southern District of Iowa, 490 U.S. 296, 298 (1989). However, in certain

25   exceptional circumstances the Court may request the voluntary assistance of counsel pursuant to

26   section 1915(e)(1).      Rand, 113 F.3d at 1525.       Without a reasonable method of securing and
27   compensating counsel, the court will seek volunteer counsel only in the most serious and exceptional

28   cases. In determining whether “exceptional circumstances exist, the district court must evaluate both

                                                        1
        Case 1:17-cv-01441-DAD-SAB Document 64 Filed 06/23/20 Page 2 of 2



1    the likelihood of success on the merits [and] the ability of the [plaintiff] to articulate his claims pro se

2    in light of the complexity of the legal issues involved.” Id. (internal quotation marks and citations

3    omitted).

4             In the present case, the Court does not find the required exceptional circumstances. As with

5    Plaintiff’s prior motions for appointment of counsel, he contends that he is unable to litigate this action

6    because he is illiterate, has mental disabilities, requires the assistance of another inmate to draft his

7    documents, and is in the disability placement program. However, the Court does not find the required

8    exceptional circumstances. Even if it is assumed that Plaintiff is not well versed in the law and that he

9    has made serious allegations which, if proved, would entitle him to relief, his case is not exceptional.

10   The Court is faced with similar cases almost daily. While the Court recognizes that Plaintiff is at a

11   disadvantage due to his pro se status and his incarceration, the test is not whether Plaintiff would

12   benefit from the appointment of counsel. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir.

13   1986) (“Most actions require development of further facts during litigation and a pro se litigant will

14   seldom be in a position to investigate easily the facts necessary to support the case.”) Circumstances

15   common to most prisoners, such as a lack of education or limited law library access, do not alone

16   establish exceptional circumstances that would warrant a request for voluntary assistance of counsel.

17   The legal issues present in this action are not complex. Further, there is no indication from the record

18   that Plaintiff has been unable to adequately articulate claims and prosecute this action. Accordingly,

19   Plaintiff’s second motion for the appointment of counsel shall be denied, without prejudice.

20
21   IT IS SO ORDERED.

22   Dated:      June 23, 2020
23                                                       UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28

                                                          2
